ORDER
PER CURIAM.
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioners Armando Leos Gonzalez and Eva Angelica Castillo Montenegro. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioner Estephanie Leos Castillo because she was granted the only relief she sought. See Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir.1997).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. *586Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
DISMISSED.